UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6664



JEFFREY S. ADKINS,

                                              Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF VIR-
GINIA; EDWARD W. MURRAY,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James H. Michael, Jr., Senior
District Judge. (CA-93-215-R)


Submitted:   August 10, 2001              Decided:   September 5, 2001


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey S. Adkins, Appellant Pro Se.      Robert Quentin Harris,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey S. Adkins seeks to appeal the district court’s order

denying relief on his motion for reconsideration of the dismissal

of his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we grant permission

to proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal on the reasoning of the district court.

Adkins v. Attorney Gen., No. CA-93-215-R (W.D. Va. Apr. 5, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2